Citation Nr: 1827361	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to special monthly compensation (SMC) for aid and attendance.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 25, 2005.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to September 1969, to include service in the Republic of Vietnam from September 1968 to July 1969 in a Cargo Handling Battalion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded in March 2015 in order to schedule the Veteran for a Board hearing; the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record demonstrates that the Veteran has lumbar and cervical spine disorders.  In his statements of record, and particularly during his July 2017 hearing, the Veteran indicated that he initially injured his lumbar and cervical spines during service when he was knocked off a forklift by a rocket in Da Nang, Vietnam.  The Veteran testified during his hearing that his cervical and lumbar spine has hurt since that incident.  

Although, the Veteran's service treatment records only indicate treatment subsequent to that injury during service for his lumbar spine due to heavy lifting and that his cervical and lumbar spines were normal during his separation examination in September 1969, the Board nevertheless finds that the low threshold for obtaining a VA examination in this case exists and a remand in order to accomplish such is necessary at this time.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, in his July 2017 hearing, the Veteran indicated that he applied for Social Security Administration (SSA) benefits, although after a review of the claims file those records are not associated with the claims file and no attempt to obtain those records has been made.  On remand, VA must attempt to obtain those pertinent SSA records.
 
In addition, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board reflects that both the TDIU and SMC claims are intertwined with the above remanded claims, and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

However, during the remand, the AOJ should submit this case to the Director of Compensation for an appropriate opinion as to whether the Veteran is precluded from obtaining and maintaining substantially gainful employment under 38 C.F.R. § 4.16(b), for the period prior to September 25, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the San Antonio VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering such a claim.  If the records are not obtained, negative responses must be associated with the claims file and communicated to the Veteran. Additionally, in the event records are not obtained, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner in order to determine whether the Veteran's cervical and lumbar spine disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must specifically state any cervical and lumbar spine disorders found, to include any arthritic conditions thereof.  Then, the examiner must opine whether any cervical or lumbar spine disorders found at least as likely as not (50 percent or greater probability) began in or are otherwise related to his period of military service, to include any forklift incident while in the Republic of Vietnam.  

The examiner should additionally address the Veteran's noted lumbar spine treatments during military service related to heavy lifting.  The examiner must consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  After completion of the above, the AOJ must refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b), for the period of prior to September 25, 2005.

5.  Following any additional indicated development, the AOJ must review the claims file and readjudicate the Veteran's claims to reopen service connection for a lumbar spine disorder, and for service connection for a cervical spine disorder, SMC for aid and attendance, and entitlement to TDIU prior to September 25, 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


	(CONTINUED ON NEXT PAGE)



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)






